In an action by plaintiff to recover part of an unpaid salary as president and general manager of a corporation, the plaintiff established by resolution of the board of directors that his salary was fixed in 1925 at $4,500 and that in succeeding years he continued to act and was paid the same salary, which was reported each year to the annual meeting of stockholders and the report was approved. During the last year only $3,600 was paid on this $4,500 salary, and it was claimed by defendant that this fact established a reduction. Both sides moved for a directed verdict and the court rendered judgment for the plaintiff. It was for the court to determine any disputed question of fact and to draw the inferences from the facts established. (Glanzer v. Shepard, 233 N. Y. 236, 242.) Judgment unanimously affirmed, with costs. Present — Lazansky, P. J., Young, Carswell, Davis and Taylor, JJ.